Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-22 are allowed in view of amendment and remarks of 11/25/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan F. Yates on 02/05/2021.

The application has been amended as follows:   Claim 21 is amended as follows.
Claim 21 (Currently amended) The fastening member of claim 10 wherein the full shank portion length is between ½ and ¾ of a length of the body portion .
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: closest prior art is Hallowell (US 2,229,565) and Price (US 20070243043).
Hallowell discloses in Figure 3 a harder section 1 encompassing a head portion and shank portion extending from the head portion as claimed. The terms “head” and “shank” are and a shank portion hardened to between 48 Rockwell C and 60 Rockwell C as those terms are fairly understood.  
Price is directed to a thread forming screw where terminal threads are apparently the hardest part of the screw. This is essentially the opposite of what Applicant intends to encompass with its claims, where the threads are softer than either of the shank or the head.
No prior art can be found to discloses a fastening member comprising a head and a body portion wherein the body portion includes a fully unthreaded shank portion and a thread portion.  The hardness of the head and shank portions is 48-60 Rockwell C and the hardness of the thread portion is 25-44 Rockwell C.
Hence, instant claims 10-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515.  The examiner can normally be reached on 9am-5:30pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/JENNY R WU/Primary Examiner, Art Unit 1733